DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner left a voicemail to Attorney Carter W. Reeb (Reg. No. 76,323) on July 1, 2022 to point out an erroneous claim dependency issue of claim 64 and informed Attorney Reeb that Examiner will correct it via an Examiner's Amendment.
The application has been amended as follows:
Claim 64 (Currently Amended) The method of claim 1, wherein said new box data structure comprises at least one of a vpcc_profile_tier_level, a maxlayer _countminusl, a maxattribute_count, an spsmultiplelayer _streams present, an spspcmseparate_video present flag, an sps_frame_rate, and a vpccunit_header.

Allowable Subject Matter
Claims 1, 19, and 58 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 19, and 58, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“grouping said multiple media tracks according to at least one of sequence parameter set information or a track reference identification and video point cloud compression unit header pair, wherein said grouping comprises defining a decoder configuration record associated with one or more sample entries of one of said multiple media tracks, wherein said grouping comprises a new box data structure, wherein the new box data structure comprises at least information indicative of content of said multiple media tracks in a single location such that decoding of said multiple media tracks results in no or substantially no repetition.”
Claims 11, 12, and 64 depend on claim 1, claims 21-23, 27, and 29-30 depend on claim 19, claims 59-60 depend on claim 58, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484